                         UNITED STATE DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                              Case No. 3:19-cv-______

DIRECT TECHNOLOGIES
INTERNATIONAL, INC. d/b/a DTI, INC.,

       Plaintiff,

vs.                                                            COMPLAINT
                                                           (Jury Trial Demanded)
MAXUM INDEMNITY COMPANY,

       Defendant.


       Plaintiff Direct Technologies International, Inc. d/b/a DTI, Inc. (“DTI”), for its

Complaint, states as follows:

                                         Introduction

       1.      DTI brings this breach of contract and declaratory judgment action to determine

its rights under certain policies of liability insurance issued by Defendant Maxum Indemnity

Company (“Maxum”) to DTI. Said policies afford coverage for a claim that was filed and is

currently pending in the United States District Court for the Western District of North Carolina.

That claim, styled Hyundai Motor America, Inc. and Hyundai Motor Company v. Direct

Technologies International, Inc. d/b/a DTI, Inc., Case No. 3:17-cv-732-MOC-DSC (together

with its underlying circumstances, the “Underlying Action”), arises out of a dispute over the

advertisement and sale of Hyundai-branded auto parts.

                                            Parties

       2.      Plaintiff DTI is a corporation organized and existing under the laws of Florida,

with its principal place of business in North Miami Beach, Florida. DTI is an insured under a

                                              -1-



      Case 3:19-cv-00081-MOC-DCK Document 1 Filed 02/15/19 Page 1 of 9
series of commercial general liability policies issued by Maxum. DTI is the defendant in the

Underlying Action.

       3.      Defendant Maxum is a corporation duly organized and existing under the laws of

the State of Connecticut with its principal place of business in Alpharetta, Georgia. Maxum

issued a series of commercial general liability policies to DTI.

       4.      DTI is informed and believes and thereon alleges that Maxum conducts business

in this Judicial District and within this Division. Furthermore, Maxum, directly or indirectly,

advertises, solicits, offers for sale, underwrites, and/or sells insurance policies through

solicitations, including but not limited to through the use of its agents and through its website

(https://www.mxmsig.com/index.aspx) to third parties within this Judicial District and this

Division and throughout the United States. To this end, Maxum’s website states that “Maxum

Indemnity Company is authorized as a non-admitted carrier in 50 states, the District of Columbia

and the territory of Puerto Rico.”

                                     Jurisdiction and Venue

       5.      This Court has personal jurisdiction over Maxum in this District because it has

established minimum contacts with North Carolina and, further, each has substantial, continuous,

and systematic contacts in this District and in North Carolina generally.           Maxum has

purposefully availed itself of the privilege of conducting business in this District and in North

Carolina generally.

       6.      This Court has jurisdiction over these parties and this dispute pursuant to

28 U.S.C. § 1332 because there is complete diversity of citizenship of the parties and the amount

in controversy exceeds $75,000, exclusive of interest and costs. To this end, there is more than

$75,000, in dispute in the Underlying Action and DTI has incurred more than $75,000 in costs

                                               -2-



       Case 3:19-cv-00081-MOC-DCK Document 1 Filed 02/15/19 Page 2 of 9
and attorneys’ fees in defending the Underlying Action to date. Further, the Policy Limit for

Personal Advertising Injury under the policies issued by Maxum to DTI are $1,000,000.00.

        7.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) and (c) because

Maxum is subject to personal jurisdiction in this District, and a substantial part of the events or

omissions giving rise to this case or controversy (as well as the Underlying Action) occurred in

this District.

                                         Insurance Policies

        8.       Maxum issued primary policies of commercial general liability insurance to DTI,

bearing the following policy numbers and effective dates (collectively, the “Policies”). DTI

incorporates by reference and recites every term in said Policies as if fully set forth herein:

           Policy Number                   Effective Dates              Attached Hereto As:
          BDG 0066733-01               06/07/2013-06/07/2014                 Exhibit 1
          BDG 0066733-02               06/07/2014-06/07/2015                 Exhibit 2
          BDG 0066733-03               06/07/2015-06/07/2016                 Exhibit 3
          BDG 0066733-04               06/07/2016-06/07/2017                 Exhibit 4
          BDG 0066733-05               06/07/2017-06/07/2018                 Exhibit 5
          BDG 0066733-06               06/07/2018-06/07/2019                 Exhibit 6

        9.       The Policies were negotiated, issued and delivered to DTI in Florida.

        10.      The Policies were in force on June 7, 2013 and have remained in force at all

relevant times to this action.

        11.      The Policies provide broad coverage, both for defense and indemnity, for

damages because of “personal and advertising injury” arising out of an offense arising out of

DTI’s business, including the DTI’s alleged use of another’s advertising idea in DTI’s

advertisement or DTI’s alleged infringing upon another’s copyright, trade dress or slogan in

DTI’s advertisement.



                                                -3-



       Case 3:19-cv-00081-MOC-DCK Document 1 Filed 02/15/19 Page 3 of 9
                                      Factual Background

       12.     DTI sells automobile parts nationwide through the use of telephone orders and its

internet website among other media.

       13.     Hyundai Motor America, Inc. (“HMA”) and Hyundai Motor Company (“HMC”)

filed a complaint and the Underlying Action against DTI on December 21, 2017 in this Court, in

the case captioned Hyundai Motor America, Inc. and Hyundai Motor Company v. Direct

Technologies International, Inc. d/b/a DTI, Inc., Case No. 3:17-cv-732-MOC-DSC. (A true and

correct copy of the complaint is attached as Exhibit 7 (the “Complaint”).

       14.     The Underlying Action arises out of a dispute over DTI’s alleged advertisement

and sale of Hyundai-branded auto parts. HMA and HMC asserted seven causes of action against

DTI for: (1) trademark infringement; (2) false designation of origin (15 U.S.C.§ 1125(a)(1)(A));

(3) false designation of origin (15 U.S.C. § 1125(a)(1)(B)); (4) trademark dilution; (5) common

law unfair competition; (6) intentional interference with contractual relations; and (7) violations

of the Unfair and Deceptive Trade Practices Act.

       15.     The Complaint alleges that “within four years preceding the filing of this

Complaint, DTI has and continues to actively and knowingly import, distribute, advertise,

promote, offer for sale, and/or sell in the United States replacement automotive parts bearing the

HYUNDAI MARKS, which Hyundai did not intend for sale or use in the United States, but

rather were intended for sale elsewhere, and which parts contain material physical differences

and/or material differences in warranty protection.” Complaint, ¶ 49. Thus, the Underlying

Action arises out of allegations that are alleged to have occurred on or after December 21, 2013.

       16.     The Policies provide coverage to DTI from June 7, 2013 through June 7, 2019.



                                               -4-



       Case 3:19-cv-00081-MOC-DCK Document 1 Filed 02/15/19 Page 4 of 9
       17.     The Complaint alleges that “DTI’s use … in connection with …selling, offering

for sale, advertising, marketing, promoting, and packaging the Non-Genuine Hyundai Parts

bearing the HYUNDAI MARKS … and trade names, trade dress, wrappers, packaging and

words, terms, names, symbols…that suggest that DTI’s good originated with, were manufactured

by, or are sponsored by Hyundai constitute a false designation of origin and a false description

and representation of DTI’s business and products…” Complaint, ¶¶ 77, 83. The Complaint

further alleges that both HMA and HMC each have an economic interest in the “trade dress” of

the mark “Hyundai.” Id., ¶¶ 7-9.

       18.     DTI notified Maxum about the Complaint and Underlying Action and demanded

that Maxum provide defense and indemnity to DTI with respect to the claims arising out of the

Underlying Action.

       19.     The allegations contained within the Complaint trigger the broad coverage

provided by Policies, both for defense and indemnity, for damages because of “personal and

advertising injury” arising out of an offense arising out of DTI’s business, including the DTI’s

alleged use of another’s advertising idea in DTI’s advertisement or DTI’s alleged infringing

upon another’s copyright, trade dress or slogan in DTI’s advertisement.

       20.     DTI has fully cooperated with Maxum’s investigation of the Underlying Action.

       21.     By letter dated September 4, 2018, Maxum informed DTI that Maxum denies that

it owes DTI a duty to defend or a duty to indemnify with regard to the Complaint and the

Underlying Action. (A true and correct copy of the letter are attached as Exhibit 8.)

       22.     Maxum has failed to defend or indemnify DTI as required by the Policies.

       23.     To date, DTI has incurred, and will continue incurring, significant costs and

attorneys’ fees, far exceeding $75,000, in connection with the defense of the Underlying Action.

                                               -5-



       Case 3:19-cv-00081-MOC-DCK Document 1 Filed 02/15/19 Page 5 of 9
       24.      To date, DTI has incurred, and will continue incurring, significant costs and

attorneys’ fees in connection with the prosecution of this action against Maxum.           But for

Maxum’s denial of coverage, DTI would not have incurred these costs and attorneys’ fees in

connection with the prosecution of this action against Maxum.

                                         Count I
                       Declaratory Judgment – 28 U.S.C. § 2201, et seq.

       25.      DTI incorporates by reference and recites every preceding paragraph as if fully set

forth herein.

       26.      Maxum issued the Policies to DTI from June 7, 2013 through June 7, 2019.

       27.      DTI has performed the conditions precedent under the Policies, including having

provided timely notice of the Underlying Action to Maxum.

       28.      Maxum owes a duty to defend to DTI in connection with the Underlying Action

based on the terms and conditions of the Policies, which are incorporated herein by reference,

and the allegations contained in the Complaint.

       29.      Maxum owes a duty to indemnify DTI in connection with the Underlying Action

based on the terms and conditions of the Policies, which are incorporated herein by reference,

and has liability to furnish, pay and/or reimburse DTI for a judgment or settlement that may be

rendered or reached by or against DTI, HMA and HMC or any other person or entity in

connection with the Underlying Action.

       30.      The allegations in the Underlying Actions fall within the scope of the insuring

agreement for the Policies, the terms of which are incorporated herein by reference. In addition,

those allegations do not fall within any exclusion to coverage under the Policies or, if such




                                               -6-



       Case 3:19-cv-00081-MOC-DCK Document 1 Filed 02/15/19 Page 6 of 9
allegations fall within an exclusion, satisfy an exception to such exclusion or such exclusion is

ambiguous and/or unenforceable.

       31.      DTI is entitled to defense and indemnification in connection with the Underlying

Action pursuant to the terms of the Policies.

       32.      The Underlying Action is not excluded from coverage by any of the exclusions

contained within the Policies.

       33.      An actual controversy exists regarding whether Maxum must provide DTI with

coverage for defense and indemnification of the Underlying Action, as Maxum has failed to

provide coverage as required by the Policies. The Court is, therefore, authorized to declare the

rights of the parties pursuant to The Declaratory Judgment Act, 28 U.S.C. § 2201 and 2202, as

well as Rule 57 of the Federal Rules of Civil Procedure.

       34.      DTI seeks a declaration from the Court that DTI is entitled to coverage under the

Policies issued by Maxum for defense and indemnification of the Underlying Action.

                                           Count II
                                       Breach of Contract

       35.      DTI incorporates by reference and recites every preceding paragraph as if fully set

forth herein.

       36.      Maxum issued the Policies to DTI that were in force and provided coverage to

DTI from June 7, 2013 through June 7, 2019.

       37.      DTI has performed the conditions precedent under the Policies, including having

provided timely notice of the Underlying Action to Maxum.

       38.      Maxum is obligated to defend and indemnify DTI in the Underlying Action.




                                                -7-



       Case 3:19-cv-00081-MOC-DCK Document 1 Filed 02/15/19 Page 7 of 9
       39.     Maxum has failed to perform by failing to defend and indemnify DTI, which

constitutes a breach of the Policies.

       40.     As a result of Maxum’s breaches of the Policies, DTI has incurred costs and

attorneys’ fees associated with defending the Underlying Action.

       41.     As a result of Maxum’s breaches of the Policies, DTI has incurred costs and

attorneys’ fees associated with prosecuting this action.

       42.     DTI has performed all conditions precedent to recover under the Policies, and

DTI has not excused Maxum’s non-performance.

       43.     As a direct and proximate result of Maxum’s breaches of the Policies, DTI has

been damaged in an amount to be determined at trial but exceeding $75,000.

                                        Prayer for Relief

       WHEREFORE, DTI respectfully requests the following relief:

       1.      A declaration that Maxum has both the duty to defend and liability to DTI to

furnish, pay and/or reimburse DTI’s legal fees, disbursements and/or costs in connection with the

Underlying Action;

       2.      A declaration that Maxum has the duty to indemnify and liability to furnish, pay

and/or reimburse DTI for a judgment or settlement that may be rendered or reached by or against

DTI, HMA and HMC or any other person or entity in connection with the Underlying Action;

       3.      An award of the attorneys’ fees, disbursements and costs incurred by DTI to

defend the Underlying Action, in an amount to be determined at trial but exceeding $75,000;

       4.      An award of all costs and attorneys’ fees DTI incurred to prosecute this action;

       5.      An award of such other legal and/or equitable relief that this Court deems

equitable, just and proper.

                                               -8-



       Case 3:19-cv-00081-MOC-DCK Document 1 Filed 02/15/19 Page 8 of 9
                                          Jury Demand

       DTI hereby demands a trial by jury as to all issues so triable.


This the 15th day of February 2019.


                                             Respectfully submitted,


                                             /s/ Daniel S. Trimmer
                                             Daniel S. Trimmer
                                             N.C. Bar. No. 44858
                                             Attorney for Plaintiff
                                             SKUFCA LAW PLLC
                                             1514 S. Church Street, Suite 101
                                             Charlotte, North Carolina 28203
                                             Telephone: (704) 376-3030
                                             Fax: (704) 376-8522
                                             E-mail: dan@skufcalaw.com




                                               -9-



      Case 3:19-cv-00081-MOC-DCK Document 1 Filed 02/15/19 Page 9 of 9
